ST. PAUL, J.
Prank Eberle applied to be appointed administrator of the successions of his father and mother. George Eberle opposed the application, praying that he be appointed instead of his brother, and in the alternative that both be appointed. The trial judge appointed Prank, and George appeals.
We find nothing in the evidence to show that Prank Eberle is in any way disqualified to be appointed, or showing any overwhelming reason why George should be appointed in his stead, or why two administrators should be appointed instead of one. In other words, we find nothing therein to show that the trial judge abused the discretion which he undoubtedly had under the circumstances. R. C. C. art. 1043.
In Succession of Chalar, 39 La. Ann. 308, 1 South. 820, this court said:
“When two beneficiary heirs are contestants for the administratorship of the ancestor’s succession in the choice of the administrator a large discretion is vested in the judge who makes the appointment and, unless manifestly wrong, his conclusion will not be disturbed.” (Italics ours.)
Decree.
The judgment appealed from is therefore affirmed.